                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       STATESBORO DIVISION




      Carol Wilkerson,

                  Plaintiff


          vs.                                          CASE NUMBER                6:99-CV-[33


      Grinncll Corporation

                  Defendant




                                   CLERK'S CERTIFICATE/ORDER




           The Clerk hereby certifies that                   Carol Wilkerson

    has deposited with the Couil the sum ofS      500.00         under F.R.Cv.P, 67. The money,
    designated as Registry funds, is hereby ORDERED to be deposited in a non interest bearing account
    in accordance with the general order of this Court, entered September 23, 1983.
           DONE this     ^th    day of       September       .      2019     ,byOrder of this Court.



                                                           SCOTT L. POFF ,CLERK




                                                           By;
                                                                   Deputy Clerk




(Rev. 9/02)
